The defendant’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 443 (AC 10922), is granted, limited to the following issues:
“ 1. Did the Appellate Court correctly conclude that an inadequate record barred review of the defendant’s unpreserved claim that a sniff by a police dog of the exterior of the defendant’s stopped car was a search that was in violation of the state and federal constitutions because it was not supported by reasonable and articulable suspicion?
“2. If the answer to question 1. is no, was the dog sniff a search under either the federal or state constitution that was not supported by reasonable and articulable suspicion?”